EXHIBIT 10.5 [FORM OF] DISTILLERS GRAINS MARKETING AGREEMENT ([] PROJECT) by and between PACIFIC ETHANOL [], LLC and PACIFIC AG. PRODUCTS, LLC Dated as of June 29, 2010 TABLE OF CONTENTS ARTICLE I DEFINITIONS; INTERPRETATION 1 Definitions 1 Interpretation 5 ARTICLE II MARKETING ACTIVITIES 5 Bilateral Transactions 5 Storage 6 Obligations of Project Company 6 Back-to-Back Transactions 7 Netting 7 Title; Delivery Point; Nominations; Measurement 7 ARTICLE III PAYMENTS 8 Fees and Payments 8 Overdue Payments; Billing Dispute 9 Audit 9 ARTICLE IV TERM; TERMINATION 10 Term 10 Termination by PAP 10 Termination by Project Company 10 Change of Control 11 Effect of Termination 11 ARTICLE V INSURANCE 11 PAP Insurance 11 PAP Insurance Premiums and Deductibles 12 ARTICLE VI LIMITATIONS ON LIABILITY 12 No Consequential or Punitive Damages 12 ARTICLE VII INDEMNIFICATION 13 Project Company’s Indemnity 13 PAP’s Indemnity 13 ARTICLE VIII REPRESENTATIONS AND WARRANTIES 13 ARTICLE IX FORCE MAJEURE 13 Definition 13 i Effect 14 Limitations 14 ARTICLE X DISPUTE RESOLUTION 14 Attempts to Settle 14 Resolution by Expert 15 Arbitration 15 Consequential and Punitive Damages 15 Finality and Enforcement of Decision 15 Costs 15 Continuing Performance Obligations 15 ARTICLE XI CONFIDENTIALITY 16 ARTICLE XII ASSIGNMENT AND TRANSFER 16 ARTICLE XIII MISCELLANEOUS 16 Entire Agreement 16 Counterparts 16 Survival 16 Severability 17 Governing Law 17 Binding Effect 17 Notices 17 Amendment 18 No Implied Waiver 18 EXHIBIT Exhibit A: Form of Guaranty Exhibit B:
